Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 21, 1987, convicting him of criminal sale of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The closure of the courtroom was proper since the court determined at a hearing that the undercover police officer was still operating in the community, and closure was necessary to protect his safety and the integrity of ongoing investigations (see, People v Jones, 47 NY2d 409, cert denied 444 US 946).
The defendant’s claim that his sentence was excessive is without merit (see, People v Suitte, 90 AD2d 80, 85).
Finally, the defendant’s remaining contention is unpreserved for appellate review. Mangano, J. P., Lawrence, Kooper and Harwood, JJ., concur.